Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/11/2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 is dependent from claim 1, but also discloses the “kit” which is part of claim 17.  It is unclear if claim 18 should be dependent upon claim 1 or 17.  For purposes of examination it is assumed to be dependent upon claim 17. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6 and 8 - 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boyce et al. (US 6,123,731) in view of Karacal et al. (See attached NPL, “Effect of Human Amniotic Fluid on Bone Healing”). 

Regarding claim 1, Boyce discloses a graft (Col. 6, line 6) comprising 
a shell having a first side and a second opposing side (see remarked Fig. 6 below), 
wherein the first side comprises cortical bone (Col. 8, ref. 61), wherein the second, opposing side comprises compressed cancellous bone (Col. 8, ref. 62), wherein the graft is shaped to be placed between facets and pedicals in a spine (Col. 5, lines 32 - 38, discloses that the graft may take any desirable size or configuration and Fig. 6 shows an application applied to the spine, thus the graft is fully capable of being placed between facets and pedicals in a spine) wherein the compressed cancellous bone is infused with and delivers at least one flowable composition to a spinal region (Col. 4 discloses a variety of components that may be included in the graft, e.g. liquid polyhydrozy and further discloses that the graft may include a variety of pores, apertures, perforations, and channels that may also include liquids any of which may be considered to be the flowable composition), one or more natural or recombinant bone morphogenetic proteins (BMPs) (Col. 5, line 15), but is silent regarding the limitation that the flowably composition comprises amniotic fluid. It is noted that amniotic fluid is a component of placental organ. 

Karacal et al. teaches the use of amniotic fluid on bone healing (Background).  More specifically, Karacal teaches that the use of amniotic fluid during bone healing results in higher density and ossification of newly formed bone (Results, page 283, Discussion, page 287).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the graft of Boyce, but that the flowable composition if amniotic fluid, as taught by Karacel, for the purpose of better furoin and bone growth at the site of implantation. 

    PNG
    media_image1.png
    443
    685
    media_image1.png
    Greyscale


Regarding claim 5, Boyce in view of Karacal discloses the graft of claim 1, wherein the one or more of the components of the placental organ is selected from the group consisting of umbilical cord, umbilical cord blood, chorionic membrane, amniotic membrane, amnion membrane, Wharton's jelly, amniotic fluid, and other placental gelatins, cells, and extracellular material (Boyce as modified by Karacal discloses the use of amniotic fluid). 

Regarding claim 8, Boyce in view of Karacal discloses the graft of claim 1, further comprising one or more synthetic-based bone graft extenders (Boyce, Col. 4, lines 17 - 50).  

Regarding claim 9, Boyce in view of Karacal discloses the graft of claim 8, wherein the one or more synthetic-based bone graft extenders is calcium phosphate, tricalcium phosphate, phosphate, calcium sulfate, bioactive glass, or a combination thereof (Boyce, Col. 4, lines 17 - 50).  

Regarding claim 10, Boyce in view of Karacal discloses the graft of claim 1, further comprising one or more bioactive agents (Boyce, Col. 4, lines 17 - 15, e.g.bone-growth inducing substances).  

Regarding claim 11, Boyce in view of Karacal discloses the graft of claim 1, further comprising one or more synthetic polymers (Boyce, Col. 4, lines 17 - 50).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boyce et al. (US 6,123,731) in view of Karacal et al. (See attached NPL, “Effect of Human Amniotic Fluid on Bone Healing”) and further in view of Trieu (US 2016/0270931 A1). 

Regarding claim 7, Boyce in view of Karacal discloses the graft of claim 1, except wherein the bone morphogenetic protein is BMP-2, BMP- 7 or a combination thereof.  

Trieu teaches a spinal implant (Abstract) which may be fabricated from biologically acceptable materials suitable for medical applications including BMP-2 and BMP-7 (paragragph [0073]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the graft of Boyce in view of Karacal such that the BMP is BMP-2 or BMP-7 or a combination thereof, as taught by Trieu, for the purpose of maintaining a graft which is suitable for medical applications. 

Claims 17 and 18 (as best understood) is/are rejected under 35 U.S.C. 103 as being unpatentable over Boyce et al. (US 6,123,731) in view of Karacal et al. (See attached NPL, “Effect of Human Amniotic Fluid on Bone Healing”) and further in view of McKay (US 2013/0297038 A1).

Regarding claim 17, Boyce in view of Karacal discloses the graft as provided in claim 1 (see the rejection of claim 1 above); and instructions for use thereof (Col. 5, lines 54 - 67), but is silent regarding the limitation that the graft is part of a kit. 

McKay teaches a bone implant (Abstract) which may be provided in a kit for the purpose of provided required tools, implements or components along with implanting procedures and a clear plastic cover to maintain sterility (paragraph [0145]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the graft of Boyce in view of Karacal to be part of kit, as taught by McKay, for the purpose of providing required parts and instructions in a sterile kit. 

Regarding claim 18 (as best understood), Boyce in view of Karacal and in view of McKay discloses the kit of claim 17, further comprising at least one screw, rod, or combination thereof for securing the graft to the spine (Boyce, Col. 5, lines 54 - 67). 

Response to Arguments
The Drawings Objection are overcome in with replacement drawings 12/16/2021. Applicant's arguments filed 07/11/2022 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claim(s) 1, 5, 7 - 11, 17 and 18 have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESSA M MATTHEWS whose telephone number is (571)272-8817. The examiner can normally be reached M - F 8am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TESSA M MATTHEWS/Examiner, Art Unit 3773